 Case: 3:18-cr-00167-WHR Doc #: 155 Filed: 06/29/20 Page: 1 of 1 PAGEID #: 1144




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA,
                                                 :   Case No. 3:18CR167(6)
           Plaintiff,
                                                 :   JUDGE WALTER H. RICE
               vs.
                                                 :
MARIBEL CRUZ
                                                 :
               Defendant.



                        ORDER DELAYING EXECUTION OF SENTENCE



       For good cause shown and at the specific request of the defendant, it is hereby ordered that

the defendant’s execution of sentence be delayed until on or after October 30, 2020. The United

States Marshal is to seek a designation for on or after October 30, 2020.




                                                                      WSSHU-XGJH5LFHDXWKRUL]DWLRQDIWHUKLVUHYLHZ
 June 29, 2020
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE


Copies to:
Counsel of record
United States Marshal
